DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
This Office action is responsive to amendment filed on 08/29/2022.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fail to teach or fairly suggest a lidar transceiver antenna based on an optical phased array, the lidar transceiver antenna comprising: a ranging module based on a single-point transceiver, a signal processing module, a central controller and a laser driving module, wherein the laser driving module and the signal processing module are connected to the central controller; especially, wherein the ranging module comprises a single-point emission unit and a single-point receiving unit configured to receive an optical signal reflected by a target object, the single-point emission unit comprises an emitter generating the optical signal and an emission-type optical phased array chip configured to adjust optical phase of the emitted optical signal, the single-point receiving unit comprises an reception-type optical phased array chip configured to adjust the optical phase of the optical signal reflected by the target object and an optical receiver configured to receive emitted light, the emitter is connected to the laser driving module, the laser driving module is configured to drive the emitter to emit a light beam, the optical receiver is connected to the signal processing module, and the signal processing module processes the optical signal emitted by the optical receiver and computes distance of the target object; wherein the emission-type optical phased array chip and the reception-type optical phased array chip are connected to the central controller, the emission-type optical phased array chip controls emission direction of the emitted light, and the reception-type optical phased array chip controls emission direction of received light as recited in claim 1. Similar limitations as recited in method claim 5 and further limitations of the dependent claims 2-4 and 6-10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887